ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2017-11-15_ORD_01_NA_02_FR.txt.                                                                                      320




 OPINION COMMUNE DE MM. LES JUGES TOMKA ET GAJA,
    Mme LA JUGE SEBUTINDE, M. LE JUGE GEVORGIAN
            ET M. LE JUGE AD HOC DAUDET

[Traduction]

   Conditions de recevabilité des demandes reconventionnelles — Compétence à
l’égard des demandes reconventionnelles et connexité directe avec la demande du
requérant — Pouvoir discrétionnaire de la Cour de connaître ou non d’une demande
reconventionnelle — Nature juridique de la demande reconventionnelle — Demande
reconventionnelle en tant que demande indépendante — Ordre d’examen des
conditions de recevabilité d’une demande reconventionnelle — Titre de compétence
frappé de caducité avant la présentation de la demande reconventionnelle —
Absence de pertinence de l’arrêt Nottebohm aux fins des demandes
reconventionnelles — Demandes reconventionnelles ne relevant pas de l’objet du
différend tel que déterminé par la Cour — Absence de compétence de la Cour pour
connaître des demandes reconventionnelles en la présente espèce — Mauvaise foi
du demandeur ne devant pas être présumée — Administration rationnelle et
efficace de la justice.

   1. La Cour a conclu que les première et deuxième demandes reconven-
tionnelles présentées par la Colombie étaient irrecevables. Nous souscri-
vons à cette conclusion, mais pour un motif diﬀérent. La Cour a déclaré
recevables les troisième et quatrième demandes reconventionnelles de la
Colombie ; nous sommes au regret de devoir exprimer notre désaccord sur
ce point. Selon nous, les quatre demandes reconventionnelles présentées
par la Colombie sont toutes irrecevables, car aucune d’elles ne relève de la
compétence de la Cour ; or, relever de cette compétence est l’une des
conditions devant être remplies pour que celle-ci puisse en connaître.
   2. La disposition applicable aux demandes reconventionnelles est
énoncée au paragraphe 1 de l’article 80 du Règlement, le Statut de la
Cour n’oﬀrant aucune indication en la matière.
   Le paragraphe 1 de l’article 80 du Règlement de la Cour, dans sa ver-
sion actuelle 1, se lit comme suit : « La Cour ne peut connaître d’une


    1 Cette version est en vigueur depuis le 1er février 2001. L’article 80 du Règlement

tel qu’adopté en 1978 se lisait comme suit : « Une demande reconventionnelle peut être
présentée pourvu qu’elle soit en connexité directe avec l’objet de la demande de la partie
adverse et qu’elle relève de la compétence de la Cour. »
    Une disposition était déjà consacrée aux demandes reconventionnelles dans le
premier Règlement de la Cour, adopté par la Cour permanente de Justice internationale
(ci-après, la « CPJI »), le 24 mars 1922. Elle ﬁgurait dans l’article 40, lequel spéciﬁait
ce que contiendraient les pièces de procédure écrite des parties. Elle se lisait comme
suit :
        « Les contremémoires [aujourd’hui orthographiés « contre-mémoires »] comprennent :

                                                                                       35

             droits souverains et espaces maritimes (op. comm.)                             321

demande reconventionnelle que si celle-ci relève de sa compétence et est
en connexité directe avec l’objet de la demande de la partie adverse. »
   3. Selon cette disposition, deux conditions doivent ainsi être remplies
pour que la Cour puisse déclarer « recevable » une demande reconvention-
nelle. Celle-ci doit « rel[ever] de sa compétence » 2 — c’est la première
condition. En même temps, elle doit être « en connexité directe avec l’ob-
jet de la demande de la partie adverse » 3. Les conditions de recevabilité
d’une demande reconventionnelle énoncées à l’article 80 du Règlement
sont donc cumulatives (ordonnance, par. 20 ; voir aussi Certaines activités
menées par le Nicaragua dans la région frontalière (Costa Rica c.

      … des conclusions fondées sur les faits énoncés ; ces conclusions peuvent comprendre
      des demandes reconventionnelles, pour autant que ces dernières rentrent dans la compé-
      tence de la Cour. »
   Cette disposition est demeurée inchangée dans la version revisée du Règlement adoptée
par la CPJI le 31 juillet 1926. C’est dans le Règlement adopté le 11 mars 1936 que la
disposition relative aux demandes reconventionnelles a été retirée de l’article consacré
aux pièces écrites, et revisée. Le Règlement de la Cour de 1936 consacrait aux demandes
reconventionnelles un article distinct, l’article 63, qui ﬁgurait dans la sous-section II inti-
tulée « Règles particulières » (« Occasional Rules »). Celle-ci faisait partie de la section I
(« Procédure devant la Cour plénière »), laquelle relevait elle-même du titre II (« Procédure
en matière contentieuse »). L’article 63 se lisait ainsi :
         « Lorsque l’instance a été introduite par requête, une demande reconvention-
      nelle peut être présentée dans les conclusions du contre-mémoire, pourvu que cette
      demande soit en connexité directe avec l’objet de la requête et qu’elle rentre dans
      la compétence de la Cour. Toute demande qui n’est pas en connexité directe avec
      l’objet de la requête originaire doit être présentée sous forme de requête séparée
      et peut rester l’objet d’une instance distincte ou être jointe par la Cour à l’instance
      primitive. »
   Dans le Règlement qu’elle a adopté le 6 mai 1946, la Cour internationale de Justice
a maintenu un article distinct consacré aux demandes reconventionnelles, l’article 63
toujours, dans la sous-section II (« Règles particulières »). La première phrase était en subs-
tance la même que dans l’article correspondant du Règlement de 1936, appliqué par la
CPJI. La seconde, en revanche, avait été modiﬁée pour se lire comme suit :
          « Si le rapport de connexité entre la demande présentée comme demande recon-
      ventionnelle et l’objet de la requête n’est pas apparent, la Cour, après examen, décide
      s’il y a lieu ou non de joindre cette demande à l’instance primitive. »

   La disposition sur les demandes reconventionnelles a été reprise telle quelle dans le
Règlement de la Cour de 1972, dont elle est simplement devenue l’article 68, toujours dans
la sous-section II (« Règles particulières »).
    2 Cette condition était déjà énoncée dans le Règlement de 1922, adopté par la CPJI.


    3 Cette condition a été énoncée expressément pour la première fois dans l’article 63

du Règlement adopté en 1936 par la CPJI, dans les termes suivants : « pourvu que cette
demande soit en connexité directe avec l’objet [« the subject », en anglais] de la requête » (les
italiques sont de nous). Cette formulation est demeurée inchangée en 1946, à cela près que,
en anglais, le mot « subject-matter » a remplacé celui de « subject ». Elle est restée la même
dans la version du Règlement de 1972. C’est seulement dans le Règlement de 1978 qu’elle
a cédé la place à l’expression « pourvu qu’elle soit en connexité directe avec l’objet de la
demande de la partie adverse » (les italiques sont de nous).

                                                                                             36

            droits souverains et espaces maritimes (op. comm.)                           322

Nicaragua) et Construction d’une route au Costa Rica le long du fleuve San
Juan (Nicaragua c. Costa Rica), demandes reconventionnelles, ordonnance
du 18 avril 2013, C.I.J. Recueil 2013, p. 210, par. 27).
   4. La Cour n’est toutefois pas tenue de connaître d’une demande
reconventionnelle, même lorsque ces deux conditions sont remplies. L’uti-
lisation du verbe « pouvoir » dans le libellé du paragraphe 1 de l’article 80
du Règlement (la Cour « peut connaître d’une demande reconvention-
nelle ») indique qu’elle jouit d’une certaine marge de discrétion 4 lui per-
mettant de refuser d’examiner une telle demande. Certes, elle n’a jamais
refusé de connaître d’une demande reconventionnelle dès lors qu’il était
satisfait aux deux conditions prescrites. Mais l’on ne saurait exclure que,
dans une situation exceptionnelle, où il serait contraire aux intérêts d’une
administration rationnelle et eﬃcace de la justice d’examiner une telle
demande, la Cour puisse s’interdire d’en connaître, le défendeur conser-
vant la possibilité d’introduire, par une nouvelle requête, une instance
distincte contre l’Etat qui est le demandeur en l’aﬀaire initiale.
   5. La Cour, dans sa jurisprudence, a aﬃrmé qu’« une demande recon-
ventionnelle présente, au regard de la demande de la partie adverse, un
double caractère », en ceci
     « qu’elle en est indépendante dans la mesure où elle constitue une
     « demande » distincte, c’est-à-dire un acte juridique autonome ayant
     pour objet de soumettre une prétention nouvelle au juge, et, qu’en
     même temps, elle s’y rattache, dans la mesure où, formulée à titre
     « reconventionnel », elle riposte à la demande principale » (Applica-
     tion de la convention pour la prévention et la répression du crime de
     génocide (Bosnie-Herzégovine c. Yougoslavie), demandes reconven-
     tionnelles, ordonnance du 17 décembre 1997, C.I.J. Recueil 1997,
     p. 256, par. 27).
   6. Sans entrer dans la question du choix de l’expression « demande prin-
cipale », qui n’est guère heureuse puisque ce qualiﬁcatif n’est pas employé
à l’article 80 du Règlement de la Cour et que rien ne justiﬁe de faire une
distinction entre des demandes « principales » et des demandes qui, appa-
remment, ne le seraient pas, ce qu’il y a lieu de retenir dans ce dictum, c’est
qu’une demande reconventionnelle est indépendante de la demande de
l’autre partie et qu’elle constitue une demande distincte. Qu’elle soit pré-
sentée en riposte à la demande de la partie adverse, et puisse en consé-

    4 Le juge ad hoc Lauterpacht a ainsi écrit : « [L]a Cour jouit d’un très grand pouvoir

discrétionnaire. » (Application de la convention pour la prévention et la répression du crime
de génocide (Bosnie-Herzégovine c. Yougoslavie), demandes reconventionnelles, ordonnance
du 17 décembre 1997, C.I.J. Recueil 1997, p. 284, par. 18 ; opinion individuelle de M. le juge
ad hoc Lauterpacht.) Le vice-président Weeramantry, dans cette même aﬀaire, a souligné
que, « même si toutes ces … conditions préalables sont remplies, la jonction n’est pas
automatique… La question de savoir si une demande reconventionnelle sera acceptée doit
encore dépendre du pouvoir discrétionnaire incontestable de la Cour qui est maîtresse de
sa propre procédure. » (Ibid., p. 288 ; opinion dissidente du vice-président Weeramantry ;
les italiques sont dans l’original.)

                                                                                           37

          droits souverains et espaces maritimes (op. comm.)                323

quence être considérée comme « se rattachant » à cette dernière, ne signiﬁe
pas pour autant qu’elle lui soit subordonnée. De fait, une demande recon-
ventionnelle pourra subsister même après que le demandeur aura retiré sa
ou ses demandes. En vertu du paragraphe 2 de l’article 89 du Règlement,
le défendeur peut en eﬀet faire objection à un désistement.
   7. La Cour, dans l’ordonnance susmentionnée, a fait observer qu’« une
demande d[evait] normalement être portée devant le juge (should nor-
mally be made before the Court) par la voie d’un acte introductif d’ins-
tance » (C.I.J. Recueil 1997, p. 257, par. 30). S’il est néanmoins « admis
que certains types de demandes soient formulés … dans le cadre d’une
instance déjà en cours » (ibid.), a-t-elle précisé, c’est « aux seules ﬁns d’as-
surer une meilleure administration de la justice compte tenu du caractère
particulier des demandes en cause » et, dans le cas des demandes recon-
ventionnelles, pour « réaliser une économie de procès » (ibid.). Les termes
dans lesquels la Cour explique pourquoi cette possibilité a été ménagée
s’agissant des demandes reconventionnelles sont particulièrement catégo-
riques en français, langue dans laquelle le texte de l’ordonnance fait foi :
elle l’a été « aux seules fins d’assurer une meilleure administration de la
justice » (ibid. ; les italiques sont de nous).
   8. La Cour a toutefois également rappelé que « le défendeur ne [pouvait]
tirer parti de l’action reconventionnelle pour porter devant le juge inter-
national des demandes qui excéderaient les limites dans lesquelles les par-
ties ont reconnu sa compétence » (ibid., par. 31), précisant que « c’est pour
ce motif qu’il est exigé, au paragraphe 1 de l’article 80 du Règlement, que
la demande reconventionnelle « relève de [celle-ci] » » (ibid.).
   9. La Cour doit donc s’assurer que les demandes reconventionnelles
relèvent de sa compétence, telle que reconnue par les parties. C’est ce
qu’elle a fait en la présente espèce, mais seulement dans le cas des troi-
sième et quatrième demandes reconventionnelles, ayant au préalable
conclu à l’absence de connexité directe entre, d’une part, les première et
deuxième demandes reconventionnelles et, d’autre part, les demandes du
Nicaragua.
   10. La Cour a inversé l’ordre d’examen des deux conditions précitées,
tel que prévu au paragraphe 1 de l’article 80 de son Règlement. Or, si
nous admettons qu’elle n’est pas tenue, aux ﬁns de déterminer si les condi-
tions en question sont remplies, de suivre l’ordre dans lequel celles-ci y
sont exposées (ordonnance, par. 20, faisant référence à la décision de la
Cour dans l’aﬀaire relative à Certaines activités menées par le Nicaragua
dans la région frontalière (Costa Rica c. Nicaragua) et l’aﬀaire jointe rela-
tive à la Construction d’une route au Costa Rica le long du fleuve San Juan
(Nicaragua c. Costa Rica), demandes reconventionnelles, ordonnance du
18 avril 2013, C.I.J. Recueil 2013, p. 210, par. 27), nous considérons que
la pratique et la logique commandent plutôt de commencer par détermi-
ner si les conditions auxquelles est subordonnée sa compétence sont rem-
plies. L’on pourrait, sinon, s’interroger sur le sens de l’exercice auquel le
comité du Règlement a consacré tant de temps en 1999, et qui a abouti à
l’adoption par la Cour, en 2000, de modiﬁcations à l’article 80. En ce qui

                                                                             38

           droits souverains et espaces maritimes (op. comm.)               324

concerne le paragraphe 1, ces modiﬁcations ont notamment consisté à
inverser l’ordre des deux conditions, en commençant par celle relative à la
compétence, et à remplacer la locution « pourvu que » par la tournure
« ne… que si ».
   11. En la présente espèce, il aurait, selon nous, été plus indiqué de
commencer par s’interroger sur la compétence de la Cour pour connaître
des demandes reconventionnelles de la Colombie. Nous estimons que la
situation juridique, en ce qui concerne la compétence de la Cour, est la
même pour les quatre demandes. De ce point de vue, il n’y a aucune dif-
férence entre elles.
   12. La majorité, cependant, n’a jugé la Cour compétente qu’à l’égard
des troisième et quatrième demandes reconventionnelles. Ayant déclaré
irrecevables les première et deuxième demandes reconventionnelles pour
défaut de connexité directe avec les demandes du Nicaragua, mais sans
déterminer si elles relevaient de la compétence de la Cour, elle a laissé
ouverte la question de savoir si la Colombie serait fondée à les soumettre
à la Cour par la voie d’une nouvelle requête. Selon nous, elle ne le serait
pas, puisqu’elle a dénoncé le pacte de Bogotá, dénonciation qui, confor-
mément à l’article LVI du pacte, a pris eﬀet le 27 novembre 2013. Depuis
cette date, le pacte de Bogotá a cessé de produire ses eﬀets par rapport à
la Colombie. N’ayant pas consenti à la juridiction obligatoire de la Cour
en faisant la déclaration prévue au paragraphe 2 de l’article 36 du Statut,
et n’étant plus partie au pacte de Bogotá, la Colombie ne peut se préva-
loir d’aucun titre pour fonder la compétence de la Cour.
   13. La Cour, de manière opportune, a évité de statuer sur sa compé-
tence à l’égard des première et deuxième demandes reconventionnelles
de la Colombie. Si elle avait examiné cette question, en suivant le même
raisonnement que celui qu’elle a tenu pour l’examen des troisième et
quatrième demandes reconventionnelles, elle aurait certainement
conclu qu’elle était également compétente pour connaître des première et
deuxième demandes reconventionnelles, celles-ci étant néanmoins irrece-
vables faute de connexité directe avec les demandes du Nicaragua. Si la
Cour s’était déclarée compétente à l’égard des deux premières demandes
reconventionnelles, une telle conclusion aurait pu être interprétée comme
une invitation à soumettre celles-ci par voie de requête au titre de l’ar-
ticle 38 du Règlement. Or, comme nous l’avons indiqué plus haut, pareille
requête serait vouée à l’échec, eu égard à l’absence de titre de compétence
susceptible d’être invoqué par la Colombie.
   14. Ainsi, le raisonnement suivi par la majorité concernant la compétence
de la Cour à l’égard des troisième et quatrième demandes reconventionnelles
« ne laisse pas de susciter des diﬃcultés juridiques » (Application de la conven-
tion pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie (Serbie et Monténégro)), mesures conservatoires,
ordonnance du 8 avril 1993, C.I.J. Recueil 1993, p. 14, par. 18).
   15. Même si l’on est d’avis que la compétence de la Cour, telle qu’éta-
blie à la date du dépôt de la requête, s’étend à l’ensemble du diﬀérend
opposant les Parties, le fait est que les demandes reconventionnelles de la

                                                                              39

          droits souverains et espaces maritimes (op. comm.)               325

Colombie ne se rapportent pas au diﬀérend que le Nicaragua a soumis à
la Cour dans sa requête. Lorsqu’une demande reconventionnelle fait sur-
gir un nouveau diﬀérend ou élargit la portée du diﬀérend dont elle est
déjà saisie, et que le demandeur soulève une exception à cet égard, la
Cour doit déterminer s’il existe une base de compétence lui permettant de
connaître de ladite demande. En la présente espèce, elle a déjà établi que
le diﬀérend opposant les Parties concerne « de prétendues violations par
la Colombie des droits du Nicaragua dans les zones maritimes dont
celui-ci aﬃrme qu’elles lui ont été reconnues par l’arrêt de 2012 » (Viola-
tions alléguées de droits souverains et d’espaces maritimes dans la mer
des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 34, par. 79). Aucune des quatre demandes pré-
sentées par la Colombie à titre reconventionnel ne saurait être considérée
comme un aspect ou une composante du diﬀérend porté devant la Cour
par le Nicaragua. Ces demandes élargissent la portée du diﬀérend initial
ou en font surgir de nouveaux, et la Cour n’a donc pas compétence pour
en connaître. Dans son arrêt de 2016, après avoir rappelé que,
     « [p]armi les questions au sujet desquelles les Parties envisageaient de
     dialoguer, ﬁguraient notamment les activités de pêche des habitants
     de San Andrés, Providencia et Santa Catalina dans des eaux dont la
     Cour a reconnu qu’elles appartenaient au Nicaragua, la protection
     de la réserve de biosphère marine Seaﬂower et la lutte contre le traﬁc
     de drogue dans la mer des Caraïbes »,
la Cour note que « l’objet des négociations tel que susmentionné diﬀère de
l’objet du diﬀérend qui oppose les Parties » (ibid., p. 38, par. 97-98). Les
trois premières demandes reconventionnelles se rapportant à ces mêmes
questions, il en résulte, selon l’arrêt de 2016, que leur objet diﬀère de l’ob-
jet du diﬀérend dont la Cour est saisie. La quatrième demande reconven-
tionnelle se rapporte, elle aussi, à un autre diﬀérend : le diﬀérend relatif à
la question de savoir si la Colombie a violé les droits souverains du Nica-
ragua dans les espaces maritimes reconnus à celui-ci est distinct de tout
diﬀérend relatif à la question de savoir si le Nicaragua, en établissant un
système de lignes de base droites pour déterminer la limite à partir de
laquelle doit être mesurée la largeur de sa mer territoriale, a enfreint le
droit international coutumier.
   16. Rien ne permet d’aﬃrmer que la compétence de la Cour pour
connaître de demandes identiques émanant d’une même partie doit s’ap-
précier diﬀéremment selon que celles-ci sont présentées en tant que
demandes reconventionnelles ou séparément, en tant que demandes, par
voie de requête, étant entendu que c’est sous cette dernière forme qu’elles
doivent « normalement être portée[s] devant le juge » (Application de la
convention pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Yougoslavie), demandes reconventionnelles, ordonnance du
17 décembre 1997, C.I.J. Recueil 1997, p. 257, par. 30).
   17. En la présente espèce, le défendeur emprunte la « voie » reconven-
tionnelle pour soumettre des demandes qui n’auraient eu autrement

                                                                            40

          droits souverains et espaces maritimes (op. comm.)                326

aucune chance d’aboutir, puisque la Cour n’aurait pas eu compétence
pour les examiner au fond, la Colombie ayant cessé d’accepter sa juridic-
tion au titre du pacte de Bogotá avec eﬀet au 27 novembre 2013.

   18. Nous estimons que la majorité n’avait pas lieu de s’appuyer sur ce
qu’a dit la Cour en l’aﬀaire Nottebohm (ordonnance, par. 67). En eﬀet,
l’arrêt rendu en l’aﬀaire précitée est dénué de pertinence en ce qui concerne
la question de la compétence de la Cour pour connaître de demandes
reconventionnelles. Cet arrêt est à l’origine de la jurisprudence relative à
la date à laquelle s’apprécie la compétence de la Cour lorsqu’une procé-
dure est engagée par voie de requête unilatérale (voir, par exemple, Acti-
vités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 28,
par. 36 ; Application de la convention pour la prévention et la répression du
crime de génocide (Croatie c. Serbie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2008, p. 445, par. 95 ; Violations alléguées de droits souverains
et d’espaces maritimes dans la mer des Caraïbes (Nicaragua c. Colombie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 18, par. 33).
La question essentielle, selon la jurisprudence ainsi établie, est à cet égard
de déterminer si la requête « est déposée à un moment où le droit en
vigueur entre les parties comporte la juridiction obligatoire de la
Cour » (Nottebohm (Liechtenstein c. Guatemala), exception préliminaire,
arrêt, C.I.J. Recueil 1953, p. 123).
   19. Dans la présente ordonnance (par. 67), la Cour cite le passage sui-
vant de l’arrêt rendu en l’aﬀaire Nottebohm :
        « Lorsque la requête est déposée à un moment où le droit en
     vigueur entre les parties comporte la juridiction obligatoire de la
     Cour …, le dépôt de la requête n’est que la condition pour que la
     clause de juridiction obligatoire produise eﬀet à l’égard de la demande
     qui fait l’objet de la requête. Cette condition remplie, la Cour doit
     connaître de la demande ; elle a compétence pour en examiner tous
     les aspects, qu’ils touchent à la compétence, à la recevabilité ou au
     fond. Un fait extérieur tel que la caducité ultérieure de la déclaration
     par échéance du terme ou par dénonciation ne saurait retirer à la
     Cour une compétence déjà établie. » (Ibid.)

Toutefois, dans le passage ainsi cité, lorsque la Cour se dit tenue de
connaître de la demande dès lors que « [c]ette condition » est remplie, elle
ne renvoie pas, par cette expression, à l’établissement de la compétence,
comme la majorité le laisse penser quand elle aﬃrme : « [d]ès lors que la
Cour a établi sa compétence pour connaître d’une aﬀaire, elle a compé-
tence pour en examiner toutes les phases » (ibid.). Ce que la Cour enten-
dait en 1953 par l’expression « [c]ette condition remplie » était que la
requête devait « [avoir été] déposée à un moment où le droit en vigueur
entre les parties comport[ait s]a juridiction obligatoire ». En l’occurrence,
les deux déclarations faites en vertu du paragraphe 2 de l’article 36 du

                                                                             41

            droits souverains et espaces maritimes (op. comm.)                       327

Statut étaient en vigueur au moment où la requête introductive d’instance
a été soumise à la Cour. C’est dans ce contexte qu’il convient d’interpréter
le prononcé de la Cour selon lequel « [c]ette condition remplie, … elle
a compétence pour … examiner tous les aspects [de la demande],
qu’ils touchent à la compétence, à la recevabilité ou au fond ». Il serait en
eﬀet quelque peu étrange que la Cour se penche sur la question de la
compétence « [d]ès lors [qu’elle aurait] établi sa compétence pour connaître
d’une aﬀaire » (ordonnance, par. 67), comme semble le concevoir la
majorité.
   20. La Cour, en l’aﬀaire Nottebohm, n’a pas eu à examiner de demandes
reconventionnelles, et, de fait, rien de ce qu’elle a dit dans ce cadre ne
présente la moindre pertinence aux ﬁns de l’interprétation du para-
graphe 1 de l’article 80 du Règlement. Son dictum se rapporte de toute
évidence à la requête introductive d’instance et à la demande qu’elle
contient. La Cour a ainsi écrit : « le dépôt de la requête n’est que la condi-
tion pour que la clause de juridiction obligatoire produise eﬀet à l’égard
de la demande qui fait l’objet de la requête » (ibid., les italiques sont de
nous). Et de poursuivre :
        « Cette condition remplie [à savoir que la requête ait été déposée à
     un moment où le droit en vigueur entre les parties comportait la juri-
     diction obligatoire de la Cour], la Cour doit connaître de la demande ;
     elle a compétence pour en examiner tous les aspects, qu’ils touchent
     à la compétence, à la recevabilité ou au fond. » (Ibid., les italiques
     sont de nous.)
Il n’y a là aucune référence, explicite ou implicite, à des demandes recon-
ventionnelles.
   21. La majorité — en méconnaissant le contexte et les circonstances
dans lesquels s’inscrit le dictum de la Cour en l’aﬀaire Nottebohm — par-
vient à la conclusion que « le fait que le titre de compétence invoqué à
l’appui de demandes soit devenu caduc après le dépôt d’une requête ne
prive pas la Cour de sa compétence pour connaître de demandes recon-
ventionnelles présentées sur le même fondement » (ibid.). Comment une
demande, présentée à titre reconventionnel, pourrait-elle être portée
devant la Cour quand la base de compétence n’existe plus, parce qu’elle
est devenue caduque ? La position de la majorité vient clairement contre-
dire l’optique dans laquelle le comité pour la revision du Règlement avait
décidé de garder la formule « et qu’elle[s] relève[nt] de la compétence de la
Cour » pour les demandes reconventionnelles : pour le comité, ainsi que
cela a déjà été relevé, il s’agissait ainsi de signiﬁer « que l’auteur d’une
demande reconventionnelle ne pouvait pas présenter une demande dont
la Cour n’aurait pas eu compétence pour connaître, si elle avait fait l’objet
d’une requête ordinaire devant elle » 5.

   5 Opinion individuelle de Mme la juge Higgins en l’aﬀaire des Plates-formes pétrolières

(République islamique d’Iran c. Etats-Unis d’Amérique), demande reconventionnelle, ordon-
nance du 10 mars 1998, C.I.J. Recueil 1998, p. 219 (les italiques sont dans l’original).

                                                                                       42

          droits souverains et espaces maritimes (op. comm.)              328

  22. A l’appui de sa conclusion, la majorité
    « note qu’une interprétation contraire présenterait l’inconvénient de
    permettre au demandeur, dans certains cas, de faire disparaître la
    base de compétence après le dépôt de la requête et de se soustraire
    ainsi à toute demande reconventionnelle susceptible d’être présentée
    dans le cadre de la même instance » (ordonnance, par. 67).
Deux observations s’imposent à cet égard. Premièrement, il s’agit là d’une
conjecture pure et simple. En plus de quatre-vingt-quinze ans, il n’est
jamais arrivé qu’un demandeur annule ou laisse venir à échéance pendente
lite le titre de compétence sur lequel il s’était fondé pour saisir la Cour
internationale. En revanche, il est arrivé qu’un défendeur choisisse d’abro-
ger sa déclaration d’acceptation de la compétence de la Cour par suite du
dépôt d’une requête à son encontre (ou en prévision de celui-ci) ou d’un
arrêt de la Cour. Il est également advenu que des Etats ayant comparu
devant la Cour en tant que défendeurs restreignent ultérieurement la por-
tée de leur acceptation. Deuxièmement, il serait particulièrement malavisé
pour un demandeur « de faire disparaître la base de compétence après le
dépôt de [s]a requête et de se soustraire ainsi à toute demande reconven-
tionnelle » (ibid.), car une telle démarche ne manquerait pas de jeter de
sérieux doutes sur la bonne foi de son action en justice. Comme la Cour
l’a déclaré à maintes reprises, l’on ne saurait présumer que les Etats
agissent de mauvaise foi (voir, par exemple, Différend relatif à des droits
de navigation et des droits connexes (Costa Rica c. Nicaragua), arrêt,
C.I.J. Recueil 2009, p. 267, par. 150 ; Activités militaires et paramilitaires
au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 437, par. 101). Il
est donc fort regrettable que la majorité, tout à son souci d’étayer sa
conclusion, ait purement et simplement oublié ce que la Cour avait dit
par le passé.
   23. La compétence de la Cour repose sur le consentement des parties
(voir, par exemple, Application de la convention pour la prévention et la
répression du crime de génocide (Croatie c. Serbie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 2008, p. 456, par. 120) ; elle « n’existe que
parce que et dans la mesure où les parties l’ont voulue » (Activités armées
sur le territoire du Congo (République démocratique du Congo c. Ouganda),
demandes reconventionnelles, ordonnance du 29 novembre 2001, C.I.J.
Recueil 2001, p. 684, déclaration de M. le juge ad hoc Verhoeven). La
Colombie a retiré son consentement à la compétence de la Cour avec
eﬀet au 27 novembre 2013. Près de trois ans plus tard, le 17 novembre
2016, elle n’en a pas moins soumis à la Cour, à titre reconventionnel, des
demandes à l’encontre du Nicaragua. Elle eût été malvenue de se plaindre
si la Cour avait rejeté l’ensemble de ses demandes en excipant de son
défaut de compétence pour en connaître.

                                       *
                                   *       *

                                                                           43

         droits souverains et espaces maritimes (op. comm.)          329

  Nous notons enﬁn que la décision de la Cour ne contribue pas à une
administration rationnelle et eﬃcace de la justice. Le dépôt de demandes
reconventionnelles a déjà retardé d’un an la procédure en la présente
espèce, et il est tout à fait probable que cette aﬀaire, portée devant la
Cour en 2013, ne soit pas entendue et tranchée avant 2020.

                                            (Signé) Peter Tomka.
                                            (Signé) Giorgio Gaja.
                                           (Signé) Julia Sebutinde.
                                          (Signé) Kirill Gevorgian.
                                            (Signé) Yves Daudet.




                                                                      44

